
	

114 S105 IS: Red Snapper Management Improvement Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 105
		IN THE SENATE OF THE UNITED STATES
		
			January 7, 2015
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To permit management of the red snapper by Gulf Coast States and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Red Snapper Management Improvement Act.
 2.DefinitionsIn this Act:(1)Exclusive economic zoneThe term exclusive economic zone has the meaning given that term in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802).(2)Fishery management planThe term fishery management plan means a plan for the sustainability of the red snapper in the Gulf of Mexico and the economic and community benefits of each of the Gulf coastal States.(3)Gulf coastal StateThe term Gulf coastal State means—(A)Alabama;(B)Florida;(C)Louisiana;(D)Mississippi; or(E)Texas.3.Management of red snapper in the Gulf of MexicoNotwithstanding any provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), if each of the Gulf coastal States agrees to a fishery management plan, the Gulf coastal States shall have exclusive authority to manage and conserve the red snapper in the waters of each Gulf coastal State and the exclusive economic zone in the Gulf of Mexico.4.FundingIf each of the Gulf coastal States agrees to a fishery management plan, the Secretary of Commerce shall provide appropriate funding to the Gulf coastal States to carry out necessary stock assessments and data collection related to the red snapper fishery in the Gulf of Mexico.
